DECISION
*18DATED this 8th day of May, 1987.
The application of the above-named defendant for a review of the sentence for Count I, Burglary, 10 years; Counts II, III, & IV, Burglary, 10 years on each count to be served concurrently; but consecutive with Count I; and 5 years for Persistent Felony Offender to be served consecutive with Count I and Counts II, III, IV for a total of 25 years, imposed on April 5, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Keith Christie of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.